Opinion of the Court
Darden, Judge:
The military judge in this case granted the appellant’s written request to be tried by military judge alone without further inquiry whether the request was “understandingly made.” (Paragraph 53d(2)(6), Manual for Courts-Martial, United States, 1969 (Revised edition).) The omission is nonprejudicial, however. United States v Jenkins, 20 USCMA 112, 42 CMR 304 (1970), and United States v Turner, 20 USCMA 167, 43 CMR 7 (1970).
Accordingly, we affirm the decision of the United States Navy Court of Military Review.
Chief Judge Quinn concurs.